Citation Nr: 0611646	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-15 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for 
hypercholesterolemia.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for tuberculosis 
residuals.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a left hand 
condition.


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965, from August 1965 to August 1968, from August 1974 to 
September 1984, and from May 1, 1992 to May 9, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.

The issues of service connection for hypertension, asthma, 
and sinusitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current disability associated 
with hypercholesterolemia.

3.  The veteran does not have acute symptoms of tuberculosis 
and does not experience disabling residuals of an in-service 
tuberculosis infection.

4.  In-service hand injuries did not result in any permanent 
disabilities.  


CONCLUSIONS OF LAW

1.  Hypercholesterolemia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.321, 4.1 (2005).

2.  Residuals of tuberculosis were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.321, 4.1 (2005).

3.  A left hand condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

In letters dated in November 2000 and October 2004, VA 
notified the veteran of the information and evidence needed 
to demonstrate his claims, including what part of that 
evidence the veteran was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information related to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  The letters did not advise the veteran of the 
information and evidence necessary to establish the degree of 
disability or the effective date of disability, but the Board 
finds that the lack of notice is not prejudicial in this 
case.  Because service connection for tuberculosis residuals, 
hypercholesterolemia, and a left hand condition are denied in 
this decision, VA will not assign a disability rating or 
effective date of entitlement to compensation for those 
disabilities.  Thus, the Board finds that VA met its duty to 
notify the appellant of his rights and responsibilities under 
the VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran 
initial VCAA notice in November 2001, prior to the April 2001 
AOJ decision on appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence and 
affording him an opportunity to testify before an RO hearing 
officer and/or the Board.  In his March 2004 substantive 
appeal, the veteran requested a Travel Board hearing, but he 
withdrew that request in May 2004.  Because there is no 
evidence that the veteran has a current disability associated 
with tuberculosis, hypercholesterolemia, or an in-service 
left hand injury, there is no reasonable possibility that 
further medical development will substantiate the veteran's 
claims or aid VA in deciding the veteran's claims for service 
connection for those conditions.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  All known and available records 
relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).    

To establish entitlement to compensation for service-
connected disabilities, evidence must demonstrate that the 
veteran has a current disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  For VA compensation purposes, 
disability is defined as a disease, injury, or other physical 
or mental defect.  See 38 U.S.C.A. § 1701(1); Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993).  Disabilities are 
primarily marked by a resultant industrial impairment; 
compensation is intended to reflect the impairment in earning 
capacity in civil occupations resulting from a disability.  
See 38 C.F.R. §§ 3.321, 4.1.  

Hypercholesterolemia 

The veteran argues that he should be compensated for 
hypercholesterolemia, a condition that began during service, 
because it reduces his life expectancy and increases his risk 
of developing a serious cardiac condition.  He avers that he 
has exhibited early signs of atherosclerosis and cholesterol 
gallstones disease.  He states that he has received regular 
treatment for hypercholesterolemia, which evidences the 
permanent disabling nature of the condition.

The veteran argues that the etiology of hypercholesterolemia 
is not hereditary or behavioral because he has an active 
lifestyle and good diet, and individuals with developmental 
hypercholesterolemia die at an early age.  He therefore 
opines that environmental factors contribute to elevated 
cholesterol levels.  He references treatise evidence to 
suggest that in-service tuberculosis and hepatitis infections 
caused hepatic lesions and residual scarring, which 
diminished the liver's capacity to desaturate fatty acids.  
He suggests that liver damage was aggravated by physicians' 
failure to properly diagnose and treat hepatitis.  

Although the veteran has a well-established history of 
hypercholesterolemia, an elevated cholesterol level 
represents a laboratory finding and is not an actual 
disability for VA compensation purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  There is no medical evidence 
that hypercholesterolemia has any disabling physical 
manifestations, reduces the veteran's life expectancy, or 
causes any impairment of the veteran's employability.  The 
veteran has a long history of treatment for 
hypercholesterolemia, but medical treatment does not 
conclusively indicate that a condition is physically or 
mentally disabling.  In this case, treatment is preventative, 
prescribed to limit potential complications caused by 
elevated cholesterol levels.  

The Board appreciates the veteran's anxiety about potential 
risks associated with hypercholesterolemia, but that concern 
is not disabling for VA compensation purposes.  If the 
veteran develops a serious medical condition and the evidence 
demonstrates that the impairment was induced by service-
related hypercholesterolemia, then the veteran may be 
entitled to compensation for that condition.  The veteran 
alleges that he has exhibited early signs of atherosclerosis 
and cholesterol gallstones disease, which are attributable to 
hypercholesterolemia, but there is no medical evidence of 
record supporting that assertion and the veteran lacks the 
medical expertise necessary to make diagnoses.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  The 
veteran also lacks the expertise necessary to identify the 
etiology of any medical condition or symptomatology.  
Therefore, because there is no evidence that the veteran has 
a current disability caused by hypercholesterolemia, his 
claim for entitlement to service connection for 
hypercholesterolemia must be denied.

Tuberculosis 

The veteran had positive tuberculin tests in August 1974, 
February 1976, August 1976, and October 1977.  In November 
1977, physicians diagnosed infectious tuberculosis without 
disease.  Chemoprophylaxis isoniazid treatment was terminated 
in April 1978 because the veteran had a serious reaction to 
the preventative treatment.  Chest x-rays from September 1978 
revealed healed inflammatory changes, and during subsequent 
examinations, physicians noted that the veteran's condition 
was stable with no evidence of active tuberculosis.  The 
veteran did not complain of any residual complications during 
service-related examinations in June 1984, January 1985, 
March 1990, or September 1983.  The veteran's post-service 
treatment records do not reference any complications related 
to the veteran's in-service tuberculosis infection.

July 1963 x-rays revealed small calcified granulomas in the 
veteran's lungs.  In February 1976, a physician opined that 
granulomas were residual from old granulomatous disease.

Active tuberculosis is classified as a chronic disease under 
38 C.F.R. § 3.309(a).  Service connection may be granted for 
tuberculosis if the veteran displays symptoms of active 
tuberculosis within three years of discharge, even if there 
is not otherwise evidence that the disease was incurred in or 
aggravated by service.  See 38 C.F.R. §§ 3.307(a)(2), 
3.309(a).  There is no medical evidence that the veteran 
displayed symptoms of active tuberculosis during or after 
service.  The veteran received preventative treatment in 1977 
and 1978, but physicians never diagnosed active tuberculosis 
or prescribed treatment for acute symptomatology of the 
disease.  Consequently, because there is no evidence that the 
veteran exhibited symptoms of active tuberculosis, the 
presumption will not apply in this case.

Although the veteran experienced an in-service tuberculosis 
infection, he does not exhibit any current disability 
associated with that infection that establishes entitlement 
to VA compensation.  See Brammer, 3 Vet. App. at 225 (stating 
that the claimant was mistaken in "the belief that he [was] 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service").  The veteran 
exhibits no acute symptomatology or residual impairments 
related to tuberculosis.  There is no evidence that 
granulomas are related to the veteran's in-service 
tuberculosis infection; granulomas were noted prior to the 
veteran's infection and a physician identified a pre-service 
granulomatous disease as the probable etiology.  The veteran 
expresses concern that, as a carrier of tuberculosis, he 
could infect other individuals or ultimately develop the 
disease, but those concerns are not disabling for VA 
compensation purposes.  If the tuberculosis infection 
progresses to a disease, the veteran may be entitled to 
compensation for related impairments.  Currently, however, 
there is no evidence that the veteran has a current 
disability caused by an in-service tuberculosis infection, 
and his claim for entitlement to service connection for 
tuberculosis must be denied.

The veteran references VA educational materials indicating 
that VA provides health care to veterans receiving 
compensation for inactive tuberculosis.  If the evidence 
establishes that a veteran experienced active tuberculosis 
during service, VA grants entitlement to compensation for 
inactive tuberculosis for one year following active 
tuberculosis and for residuals of active tuberculosis.  See 
38 C.F.R. §§ 4.88b, 4.88c, Diagnostic Code 6311.  
Unfortunately, in this case there is no evidence that the 
veteran experienced active tuberculosis during service or 
that he currently experiences any disabling residuals of 
tuberculosis that warrant separate compensable ratings.  
Therefore, the veteran is not entitled to compensation for 
inactive tuberculosis.  
 
Left Hand Condition

The veteran alleges that in-service left hand traumas, 
including a finger fracture with awkward healing, resulted in 
ankylosis and deformity of his proximal interphalangeal 
joint.  He states that ankylosis causes effusion, joint pain, 
and restricted movement of his left fingers.  

X-ray images from the veteran's June 1992 entrance 
examination revealed fusion of the proximal interphalangeal 
joint of veteran's left fifth digit, evidencing a prior 
trauma.  In July 1962, the veteran stated that he injured his 
finger when he was two or three years old.  There was 
evidence of limited flexion and periodic pain of his hand and 
left little finger.  Subsequent examiners noted a residual 
surgical scar on the veteran's little finger.  The veteran 
was placed on limited duty because of the prior injury in 
July 1962 and November 1963.  

In May 1979, the veteran was treated for a contusion of his 
fourth digit finger.  The physician noted decreased range of 
motion due to swelling and joint tenderness.  There was no 
evidence of a fracture in related x-ray images.  The veteran 
was again treated for contusions on his left third finger in 
October 1980. There was evidence of swelling and restricted 
movement.  X-ray images revealed no evidence of fracture, but 
the physician noted degenerative changes of the veteran's 
interphalangeal joints.  The veteran did not complain of any 
residual complications of either the 1979 or 1980 injury 
during service-related examinations in September 1983, June 
1984, January 1985, and March 1990.  

There is no evidence that the veteran experiences any 
residuals of his in-service hand injuries.  Scarring and 
limitations associated with ankylosis are not related to in-
service injuries because there is evidence that those 
impairments are the result of pre-service injuries.  The 
veteran did not complain of complications specific to his in-
service injuries during service examinations, and he has not 
sought treatment for any hand problems since his discharge 
from service.  Therefore, because there is no evidence that 
the veteran experiences a current disability associated with 
his in-service hand injuries, service connection for a left 
hand disability must be denied.


ORDER

Service connection for hypercholesterolemia is denied.

Service connection for tuberculosis residuals is denied.

Service connection for a left hand disability is denied.


REMAND

The veteran has received regular treatment for hypertension 
and asthma since 1996, and consistent treatment for chronic 
sinusitis, rhinitis, and nasal polyposis since 1993.  In his 
June 1962 entrance examination, the veteran reported a 
childhood history of high blood pressure.  In a June 1984 
separation examination, the examiner noted that the veteran 
had a history of occasional hypertension that did not require 
treatment.  There is also evidence that the veteran had a 
pre-service history of asthma or chronic airway obstruct.

The veteran suggests several potential causes of bronchial 
asthma, sinusitis, and hypertension.  First, he implies that 
asthma and sinusitis are related to lung damage residual from 
an in-service tuberculosis infection.  

Second, the veteran suggests that the conditions were caused 
by inflammation, mesothelioma, tissue damage, and internal 
organ damage related to asbestos and/or fiberglass exposure.  
He avers that he was exposed to asbestos and fiberglass 
during service when he resided in or visited Army and 
National Guard facilities insulated or built with those 
materials.  The veteran argues that the simultaneous 
manifestation of all three conditions implies a common 
etiology, indicating a relationship to in-service exposure.  
He also notes that the conditions are related 
symptomatically; he alleges that manifestations of bronchial 
asthma and hypertension declined after a 1994 surgery for 
polyposis.  He suggests that a relationship between the 
conditions also implies a common etiology.  

Third, the veteran maintains that hypertension is related to 
breathing problems caused by bronchial asthma and sinusitis. 

Finally, the veteran alleges that he developed asthma because 
physicians mistreated sinusitis in 1993, which resulted in 
the development of neisseria mucosa that damaged bronchial 
tubes.  Although physicians found evidence of neisseria 
mucosa in 1994, the Board notes that the alleged mistreatment 
occurred after the veteran's discharge from service, and the 
veteran's allegation does not identify a potential in-service 
etiology of bronchial asthma.

The VCAA requires VA to order a medical examination of the 
veteran if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but otherwise indicates that the veteran has a 
disability or recurrent symptoms of a disability that may be 
associated with an in-service injury or disease.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The medical 
evidence clearly demonstrates that the veteran has 
disabilities associated with asthma, sinusitis, and 
hypertension, but further development is required to 
determine whether those conditions are related to service.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In this case, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for a service connection, 
but he was not provided with notice of the type of evidence 
needed to establish the degree of disability or the effective 
date of a potential award.  

Therefore, this matter is remanded for the following action:

1.  Provide the veteran corrective VCAA 
notice, including an explanation of the 
information or evidence needed to 
establish the degree of disability and 
the effective date of an award for the 
claims on appeal, as outlined in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Schedule the veteran for an 
examination to determine the nature and 
etiology of bronchial asthma, chronic 
sinusitis/rhinitis, and hypertension.  
The claims folder must be made available 
to and reviewed by the examiner.  The 
examiner should state whether it is at 
least as likely as not that the 
conditions began during service or that 
any preexisting disability underwent a 
permanent increase in severity beyond its 
natural progress during service.  The 
examiner should additionally opine 
whether it is at least as likely as not 
that bronchial asthma, chronic sinusitis, 
and hypertension were caused or 
aggravated by in-service asbestos or 
fiberglass exposure; whether hypertension 
is related to breathing problems or lung 
damage; or whether residuals of an in-
service tuberculosis infection caused or 
aggravated asthma or sinusitis.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  

3.  Following any additional indicated 
development, review the case on the basis 
of the additional evidence.  If the 
benefit sought is not granted, furnish the 
veteran and his representative with a 
Supplemental Statement of the Case 
explaining the reasons and bases for 
denial, and afford them a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


